Title: James Madison to Edward Coles, 23 February 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Feby. 23. 1827
                            
                        
                        On receiving your letter from Green Mountain, I wrote a few lines which I addressed to Richd. expressing our
                            regret at the change of your route, and with some hope that if recd. in time, you might be able to console us for the
                            disappt. by a sortie visit from Fredg. I find that you are now at Washington, and I lose no time in saying to you that in
                            addition to the pleasure of seeing you here, was an anxious wish for an interview, previous to your going to Philada: in
                            which I might put you in full possession of what I know of the situation of our son still there, and of that which has
                            resulted to myself from his strange & distressing carreer; and consult most conveniently with you on the whole
                            subject. For much of what is necessarily to be known, I must trust to what you will gather from himself. The unpleasant
                            facts to which I must at once call your attention are, that I have made myself responsible (besides a case less pressing of
                            abt $600) 1. for a debt payable I believe to a son of Judge Peters, but perhaps due to a Client, of about $1000. on the
                            1st. of April coming. 2. of $700. to some one probably in N. York also payable 1st. Of Apl. 3 About $1300. which was due
                            on the 1st. of Jany. past, to Mr. Nicholls of Geo: Town. D.C. Being anxious to be punctual, and disappointed by a debtor
                            on whose solemn & reiterated promises I had relied, I furnished P. with a note which he said cd. be negociated in
                            Phila., the proceeds to be remitted to Mr. N. The note was sent the last week in December: yet not a word has been heard
                            from him since, on the subject, or indeed at all, tho repeatedly written to by his mother to whom the transaction was
                            known. Should this note which is negociable at Bank, instead of paying an old debt, constitute a new one, I need not speak
                            of the calamity.
                        That will be surprized that for none of these debts am I now provided, or have a prospect of being so, soon.
                            When they were assumed, it was under severe alternatives, but with expectation of receipts, on
                            which I thought I cd. rely. I had also the ordinary chance from my crops, which have also failed me. I have moreover
                            endeavored in vain to sell land, a part even of the tract I live on. Such is the redundance in the Market, and the
                            scarcity of money, or in other words, the general distress, that not a single purchaser has been found. The only other
                            property I have, wch. with some sacrifices might be vendable, is the last wch I could prevail on myself to resort to; and
                            with such sacrifices I shd. be left with land without laborers.
                        If you ask how it has happened that my debts should have so accumulated, the explanation has in part been
                            given; to which <may> be added, an unavoidable expenditure beyond my income every year, except one, since I returned to private life, reduced as my income has been by bad
                            seasons, by insects, and by low markets.
                        My situation is now before you, and I must avail myself of all the efforts your kindness made, to obtain
                            indulgences from my Northern Creditors. When candidly apprized of it as far as may judge discreet they will I hope allow
                            me time (noted if possible on my obligations), on a punctual payment of a liberal interest. If
                            this cannot be done, the next chance must be a loan from persons who will be satisfied with such an interest and any real
                            security that can be desired. This would be an arrangement preferable to the indulgence of those holding my obligations.
                            Lastly & most reluctantly, a trial for a credit with the Bank, if there be a good probability of renewed
                            discounts, and a possibility of arrangements on the spot, required by the rules of the Bank. Should a private loan be
                            attainable for an amount of $5 or 6000, the surplus would be convenient to me here, as giving me time to recover debts
                            &c.
                        I am afraid that in this business you will derive no aid whatever from P. I wish instead of aid it may not be
                            augmented embarrassment. But in every event he must be got home if to be effected by any possibility. His career must soon
                            be fatal to every thing dear to him in life; and you will know how to press on him the misery he is inflicting on his
                            parents. With all the concealments & alleviations I have been able to effect, his mother has known eno’ to make
                            her wretched the whole time of his strange absence & misterious silence; and it is no longer possible to keep from
                            her the results now threatened. As it is utterly out of my power to support where he is, his continuance there must bring
                            on him the most woeful & degrading consequences. But I need not dwell on the subject. You will have ample materials
                            for whatever picture you may find it best to exhibit to his reflections & his feelings
                        When you write what you think improper for us both let it be in a hand not yr own 
                        
                            
                                
                            
                        
                    